Citation Nr: 1456156	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 1993 and from January 2000 to January 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with a 50 percent rating, effective December 22, 2010.  A January 2013 rating decision granted an earlier effective date of October 5, 2009.

In January 2014, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Prior to November 10, 2010, the Veteran was able to perform his work assignment and maintained a few social relationships.  He had deficiencies in work, family relationships, and mood.

2.  As of November 10, 2010, the Veteran's symptoms increased to include auditory hallucinations, but he maintained social relationships and worked to improve his family relationships.

3.  As of July 12, 2011, the Veteran has been unemployable.


CONCLUSIONS OF LAW

1.  Prior to November 10, 2010, the criteria for an initial evaluation higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).
 
2.  From November 10, 2010, the criteria for an initial evaluation of 70 percent, but not more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

3.  As of July 12, 2011, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2014 remand, VA obtained the Veteran's Social Security Administration (SSA) records and associated them with the claims file.  Thus VA has complied with the July 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

The Veteran is seeking a higher initial rating for his service connected PTSD.

The April 2011 VA examiner described the Veteran's childhood abuse as making him very susceptible to PTSD during combat and found that his PTSD was aggravated by the normal progression by the military trauma.  Despite this, the record does not contain a finding that the Veteran's PTSD clearly and unmistakably existed prior to service or specific findings of a baseline level of disability.  As such, the Board must consider all of his PTSD symptoms in determining his level of disability.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes the following definitions for the GAF scores listed below:

* A GAF score between 41 and 50 indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.
* A GAF score between 51 and 60 indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.
* A GAF score between 61 and 70 indicates, some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.
* A GAF score between 71 and 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; not more than slight impairment in social, occupational, or school functioning.

Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

Different ratings may be assigned for distinct periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As described below, the Veteran's symptoms worsened during the appeals period and so a staged rating is appropriate in this case.

Evidence

In this case, the Veteran's prison records dated September 2009 and November 2009 note that he complained of nightmares once every two months or less often and avoided watching television programs and movies about war.  He denied depressive symptoms and anxiety.  His mood was stable and his sleep pattern was within normal limits.  He worked in the kitchen from 3 am to 6:30 am and was doing well on the job.  He denied suicidal and/or homicidal thoughts.  His GAF score was 75.

In July 2010, the Veteran underwent a VA examination in conjunction with his underlying service connection claim.  At that time, his major complaints were anxiety and depression, which were fairly well controlled with medication.  A mental status examination found a slight speech impediment, but no major impairment of thought process or communication.  He made fair eye contact and interacted appropriately.  He denied suicidal thoughts, homicidal thoughts, delusions, and hallucinations.  He was fully oriented.  He was easily able to maintain his personal hygiene.  His speech was logical and goal directed with normal rate and flow.  He was somewhat compulsive about getting everything in his cell put in order.  Over the previous year, he had had three or four panic attacks.  He rated his mood as 6 out of 10.  He generally followed rules and did not act impulsively. He slept very little because of his work schedule.  He reported nightmares two or three times per month.  He did not appear to have flashbacks.  He had a few friends but tended to mistrust others.  He was assigned a GAF score of 60.

The Veteran was released from prison on November 10, 2010.

December 2010 VA treatment records note the Veteran's complaints of constant bad dreams about his service in the Gulf, and less frequent nightmares about his childhood abuse.  He also reported sleep difficulties, specially that he could not sleep more than three hours at a time.  He distrusted others and reported that his family relationships had become distant since his deployment.  He reported hyperstartle response, irritability, and anger, but denied hypervigilance.  The Veteran was divorced and had three children.  He was incarcerated for sexual offenses against the oldest two children.  He stated that they were wards of the court and he would not be able to see them until they turned 18.  He reported minimal contact with his brother (one call ever three years) and one friend who he was not able to call often because of phone costs.  He lived in a halfway house and was unemployed but working with vocational staff to find a job.  The Veteran was alert, attentive, cooperative, and reasonable.  His speech was normal in rate and rhythm.  He stammered when anxious.  His mood was depressed and his affect was congruent with his mood.  He reported a history of auditory hallucinations in that he used to hear his parents talk after they died, but he reported that he did not hear them anymore.  His thought process was normal and coherent.  He had no unusual thought content; no suicidal or violent ideation.  His insight was limited.  His judgment was good.  His memory was intact.  The Veteran was given a GAF score of 45.

The Veteran was denied Social Security Administration (SSA) benefits in February 2011, but his employment limitations were noted in a finding that he would be more successful with minimal interaction with public and coworkers due to his anxiety and avoidant personality style.

February 2011 VA neuropsychological assessment noted that the Veteran arrived promptly and unaccompanied.  He was mildly unkempt and disheveled.  He appeared slightly older than his stated age.  Eye contact was infrequent and limited.  His affect was flat to depressed.  He was alert and fully oriented.  Concentration difficulties were noted.  He exhibited poor enunciation, somewhat disorganized thoughts, and tangential answers.  There did not appear to be any signs of delusions or hallucinations.  Ultimately, testing results showed mild cognitive decline.

March 28, 2011 VA treatment records note that the Veteran was alert and oriented, but disheveled.  His affect was flat and he talked with some hesitancy.  He required repetition and concrete type questions.  His thoughts were goal-focused.  He denied suicidal or homicidal ideations and mania.  He endorsed auditory hallucinations.

His SSA records also note that the Veteran worked as a banquet server eight hours a week from April 2011 to June 2011, without missing work or leaving early because of his impairments.

In April 2011, the Veteran underwent a VA PTSD examination.  At that time, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring once per week or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful situations, persistent delusions and hallucinations, and inability to establish and maintain effective relationships.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  The Veteran lived alone and worked temporary jobs when they were available.  He had a friend that he visited once a week.  He was not in contact with his ex-wife.

The May 2011 SSA examiner found the Veteran not disabled as his reported symptoms of vigilance, and easily startled, but these symptoms did not appear to impair his daily function.  He also reported panic attacks and nightmares, but no flashbacks.  His symptoms mildly restricted his activities of daily living and caused moderate difficulties maintaining social functioning and concentration, persistence, or pace.  There were no episodes of decompensation with extended duration.  The examiner found the Veteran partially credible, noting that the extent of the effects of his PTSD and anxiety on his functioning were not fully credible as his report of symptoms increased dramatically following discharge from prison and was not consistent with prison medical records.  He did have moderate limitations of social functioning and CPP.  The Veteran was not significantly limited by his psychologically based symptoms.  He was able to carry out simple instructions, but limited with detailed instructions.  His concentration was adequate, but intermittently vulnerable to disruptions by PTSD symptoms.  He could sustain simple, routine tasks and complete a normal work week from a psychological perspective.

The Veteran's parole officer submitted responses to a SSA questionnaire in May 2011.  Specifically, he noted that the Veteran has problems following simple directions without constant reminders.  He was slow to complete tasks and easily distracted.  He has to be reminded to properly groom himself and how to dress appropriately for different settings.  He reported panic and anxiety attacks.  The Veteran gets very anxious when speaking about new people or being around a large number of people.  The Veteran kept all his appointments.  He had poor attention span and short term memory, sleeping problems, including nightmares, and limited insight and judgment.

The June 2011 SSA mental source statement did not show any areas in which the Veteran was extremely limited by his psychiatric conditions.  He was markedly limited in his abilities to carry out detailed instructions, make simple work related decisions, complete a normal workday and workweek without interruption from psychologically based symptoms and perform at a constant pace without an unreasonable number and length of rest periods. Interact appropriately with the general public, and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  He was moderately limited in his abilities to remember locations and work-like procedures, understand and remember detailed instructions, carry out very short and simple instructions, maintain attention and concentration for extended periods, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, work in coordination with  or proximity to others without being distraction by them, ask simple questions or request assistance, accept instructions and respond appropriately to criticism from supervisors, maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness, respond appropriately to changes in the work setting, and set realistic goals or make plans independently of others.  He was not significantly limited in his abilities to understand and remember very short and simple instructions, sustain an ordinary routine without special supervision, be aware of normal hazards and take appropriate precautions, and travel in unfamiliar places or use public transportation.

In a letter dated July 12, 2011, the Veteran's private rehabilitation doctor found that the Veteran was unable to sustain any time of significant or substantial work activity based on the severity of his combined emotional and cognitive impairments.

September 2011 VA treatment records note that the Veteran went to the work force center to look for work, but could not find anything.  He bowled with a neighbor once a week, which is his only social outlet.  He denied depression.  He lived an isolative lifestyle he feels due to PTSD.  He denied sleeping problems.  Occasionally he heard the voice of his father yelling at him.  He was alert and oriented with flat affect.  His thoughts were goal-focused and he provided concrete responses to questions.  He denied suicidal or homicidal ideation, but reported some auditory hallucinations.

February 2012 VA treatment records note that the Veteran is unemployed and working with vocational rehabilitation.

In an April 2012 decision, SSA determined that the Veteran was disabled as of November 21, 2010.  Specifically, he was found to have severe impairments including PTSD, depression, obesity, degenerative disc disease, obstructive sleep apnea, and arthritis.

June 2012 VA treatment records note that the Veteran was very active in his church and attended bible study three times weekly.  He went to counseling once a month.  He denied any symptoms of pedophilia. He underwent a lie detector test every 6 months.  He denied symptoms of depression.  He reported no suicidal or homicidal ideation and no active psychotic symptoms.  He was alert, oriented, and in good spirits.  His thoughts were goal focused.  He was diagnosed with major depressive disorder, PTSD, and a history of pedophilia.

In July 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran was noted to have diagnoses of multiple psychiatric disabilities including PTSD, recurrent major depression with psychotic features, and a cognitive disorder.  The examiner stated that it was possible to differentiate which symptoms were attributable to each diagnosis.  The Veteran's PTSD symptoms included intrusive memories and re-experiencing wartime trauma, dreams of wartime conflict as well as dreams of his childhood abuse. He has hypervigilance and startle responses.  His major depression symptoms included audio and visual hallucinations related to abuse he sustained as a child from his father.  Both PTSD and major depression accounted for isolation, paranoia, hostility and anger, and lack of pleasure, as well as considerable difficulty with social interaction.  The Veteran lacked good social skills and had difficulty expressing himself and managing stressful situations.  He had considerable distrust of people.  His cognitive disorder was likely related to his psychiatric condition and would affect his ability to pay attention and concentrate.  All three conditions resulted in periodic mental confusion and a reduced ability to carry out duties and responsibilities.  The examiner described the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.  The Veteran was divorce in April 2011 and reported that he was not dating anyone.  He had supervised visitation with his children, who resided in foster care since three years prior, every six months and wrote to them twice a month.  He was not in contact with his ex-wife.  He reported texting his brother once a month.  He lived alone without pets.  He attended church twice a week and Bible study once a week.  He reported no friendships, but indicated that he had support from church elders.  He was unemployed and in receipt of Social Security Disability benefits.  He had been in the vocational rehabilitation program, but quit due to fears of losing his SSDI benefits.  He had been on parole since November 2010.  He reports visual and audio hallucinations and they are controlled mostly by the medication but occur about a couple of times per week.  Mental status examination revealed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, persistent delusions or hallucinations, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  His additional symptoms included startle responses, hypervigilance, feels on edge, reported auditory hallucinations that include imaginary thoughts and voices and visual hallucinations are reported as three times per week, he has a CPAP machine for sleep apnea but reports ongoing sleep disruption, nightmares, fragmented sleep, he reports being tired and fatigued, easily annoyed.

July 2012 VA treatment records note complaints of visual and auditory hallucinations for the past week and a half and a flare-up of PTSD symptoms due to Fourth of July fireworks.  He denied suicidal or homicidal thoughts or ideation.  Testing produced positive results for PTSD and severe depression symptoms.

The July 2012 SSA mental source statement showed that the Veteran was extremely limited by his psychiatric conditions in his abilities to carry out detailed instructions, sustain an ordinary routine without special supervision, work in coordination with or proximity to others without being distraction by them, complete a normal workday and workweek without interruption from psychologically based symptoms and perform at a constant pace without an unreasonable number and length of rest periods, maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness, respond appropriately to changes in the work setting, and be aware of normal hazards and take appropriate precautions.  He was markedly limited in his abilities to make simple work related decisions, interact appropriately with the general public, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, remember locations and work-like procedures, understand and remember detailed instructions, carry out very short and simple instructions, maintain attention and concentration for extended periods, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, ask simple questions or request assistance, accept instructions and respond appropriately to criticism from supervisors, set realistic goals or make plans independently of others, understand and remember very short and simple instructions, and travel in unfamiliar places or use public transportation.

August 2012 VA treatment records note that the Veteran reported a decrease in the voices.  He was alert and oriented without thoughts of self-harm.  His mood was stable.

June 2013 VA treatment records note the Veteran's assertion that he is doing okay, with no major dips into depression and no mania.  He did report hearing his parents' voices arguing back and forth when he is trying to fall asleep.  Other than this he denied active psychotic symptoms.  He went to church and had a few friends he will play board games with, etc.  He was alert, oriented, and in okay spirits.  His affect was a bit anxious and flat.  His thoughts were goal focused.  He denied suicidal and homicidal ideation.

In a letter dated June 2013, the Veteran's private rehabilitation doctor agreed with the April 2011 SSA findings that the Veteran's physical impairments, including obesity and back issues, rendered him capable of only performing sedentary work with significant postural restrictions.  His emotional limitations, however, rendered him unable to sustain even simple, unskilled work.  Specifically, she found that the "Severity of the emotional condition impacting memory, stress tolerance, cognitive functioning and social interaction prevent sustained employment activity."

September 2013 VA treatment records clarified that the Veteran continues with church involvement and a minister and assistant came to his home for Bible study, not any community type of involvement.  He denies dips into depression and anxiety.  He denied current audio or visual hallucinations.  He was alert and oriented with flat affect.  His thoughts were goal focused.  He had no suicidal or homicidal ideation, no mania, and no active psychosis.

April 2014 VA treatment records show that the Veteran denied dips into depression and had no active psychotic symptoms or mania.  He stayed isolative, but went to church functions twice weekly.  He denied suicidal or homicidal ideations, alcohol use, and drug use.  He was alert and oriented with a flat affect.  His thoughts were goal focused.

Prior to November 10, 2010

Prior to his release from prison on November 10, 2010, the Veteran's symptoms do not warrant a rating higher than the existing 50 percent rating.  See 38 C.F.R. § 4.130, DC 9441.  These symptoms included nightmares and panic attacks.  These records also note that he was on medication that controlled his depression and anxiety.  He was able to perform his work assignment and had a few friends.  To warrant the next higher rating of 70 percent, the Veteran's symptoms must result in occupational deficiencies in most areas, which are not shown here.  See id.  During this period, the Veteran was able to work part-time and maintain a few friendships.  Moreover, no deficiencies in thinking or judgment were shown.  Thus, the Veteran's psychiatric symptomatology prior to November 10, 2010, most nearly approximates the criteria for the current 50 percent rating and not more and the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for this period.

As of November 10, 2010

After his release from prison, the Veteran began to report difficulties sleeping, hyperstartle response, irritability, and anger.  He had minimal family and social contact.  From that point, his symptoms appear to have worsened to include auditory hallucinations.  See March 2011 VA treatment record.  This increase in symptoms is sufficient to warrant a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9441.  Despite these increased symptoms, the Veteran managed to maintain part-time employment as a banquet server until June 2011.  Additionally, he maintained social relationships with his neighbor until June 2012 and church elders through bible study.  His June 2012 VA examination showed that he was repairing his family relationships in that he was in more frequent contact with his brother and had been allowed supervised visits with his children.  Thus, while his occupational impairment was significant, as will be addressed below in the TDIU section, he did not exhibit total social impairment as necessary for a 100 percent schedular rating.  Thus an increased rating of 70 percent, but not more, is warranted as of November 11, 2010.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Throughout the course of this appeal, the Veteran was service-connected for PTSD, left cubital tunnel syndrome, degenerative osteoarthritis of the cervical spine, residuals of a left thumb injury, and appendectomy.  The Veteran's combined disability rating prior to November 10, 2010, was 60 percent, which does not meet the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25, Table I.  Moreover, the Veteran was successfully performing his prison work assignment at that time and there was no finding that he was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  See 38 C.F.R. § 4.16(b).  Thus referral to the Director, Compensation and Pension Service, for an extraschedular rating is not warranted for this period.

As of November 10, 2010, based on the increased rating described above, the Veteran's combined rating became 90 percent, which does satisfy the threshold percentage requirement of 38 C.F.R. § 4.16(a).  The Veteran last worked in June 2011.  In a letter dated July 12, 2011, the Veteran's private rehabilitation doctor found that he was unemployable.  Prior to that date, the evidence of record showed that the Veteran's symptoms limited his employability, but he was able to work temporary jobs when available.  As such, the Board finds that a TDIU is warranted as of July 12, 2011.



ORDER

Prior to November 10, 2010, an initial rating higher than 50 percent for PTSD is denied.

As of November 10, 2010, an initial evaluation of 70 percent, but not more, for PTSD is granted.

As of July 12, 2011, a total disability rating based on individual unemployability is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


